UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 8, 2015 UNIFIEDONLINE, INC. (Exact name of registrant as specified in its charter) Delaware 000-27865 13-2640971 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4126 Leonard Drive, Fairfax, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (816) 797-1893 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 8, 2015 the Board of Directors of UnifiedOnline, Inc. adopted the UnifiedOnline, Inc. 2015 Employee Option Plan (the "Plan").The purpose of the Plan is to enable our company to attract and retain employees and consultants and provide them with the long-term financial incentives to enhance our performance.The Plan authorizes the grant of (i) options which qualify as incentive stock options under Section 422(b) of the Internal Revenue Code of 1986, as amended, (ii) non-qualified options which do not qualify as incentive stock options, (iii) awards of our common stock (iv) and rights to make direct purchases of our common stock which may be subject to certain restrictions. The maximum number of shares which can be issued over the term of the Plan is 1,800,000 shares. A copy of the Plan is filed as Exhibit 10.1 to this Current Report on Form 8-K.The foregoing description of the Plan is qualified in its entirety by reference to the full text of the Plan. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description UnifiedOnline, Inc. 2015 Employee Option Plan 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIFIEDONLINE, INC. Date: April 10, 2015 By: /s/ Robert M. Howe III Robert M. Howe III, Chief Executive Officer 3 Exhibit Index Exhibit No. Description UnifiedOnline, Inc. 2015 Employee Option Plan 4
